



Exhibit 10.5
TELEPHONE AND DATA SYSTEMS, INC.
2020 LONG-TERM INCENTIVE PLAN
2020 STOCK OPTION AWARD AGREEMENT
Telephone and Data Systems, Inc., a Delaware corporation (the “Company”), hereby
grants to the recipient of this award (the “Optionee”), as of May 21, 2020 (the
“Option Date”), a Non-Qualified Stock Option (the “Option”) to purchase from the
Company the number of shares of Common Stock set forth in the “Portfolio
Summary” section of the Optionee’s Company on-line account with Solium Capital
(the “Award Summary”), at the price per share set forth in the Award Summary
(the “Grant Price”). The Option is granted pursuant to the provisions of the
Telephone and Data Systems, Inc. 2020 Long-Term Incentive Plan, as it may be
amended from time to time (the “Plan”), and is subject to the terms and
conditions set forth below. Capitalized terms not defined herein shall have the
meanings specified in the Plan.


1.    Time and Manner of Exercise of Option.
1.1. Exercise of Option. (a) In General. Except as otherwise provided in this
Award Agreement, the Option shall become exercisable in its entirety on the
third annual anniversary of the Option Date. The Option may not be exercised, in
whole or in part, after the tenth annual anniversary of the Option Date (the
“Expiration Date”).


(b) Disability. If the Optionee ceases to be employed by the Employers and
Affiliates by reason of Disability (as defined below), the Option immediately
shall become exercisable in its entirety, and may be exercised by the Optionee
(or the Optionee’s Legal Representative) for a period of 12 months after the
effective date of the Optionee’s termination of employment or until the
Expiration Date, whichever period is shorter. If the Optionee shall die within
such exercise period, the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee, to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending on the later of (i) the last day of such exercise period and (ii) the 180
day anniversary of the Optionee’s death (but in no event later than the
Expiration Date). For purposes of this Award Agreement, “Disability” shall mean
a total physical disability which, in the Committee’s judgment, prevents the
Optionee from performing substantially such Optionee’s employment duties and
responsibilities for a continuous period of at least six months.


(c) Special Retirement. If the Optionee ceases to be employed by the Employers
and Affiliates by reason of Special Retirement (as defined below), the Option
immediately shall become exercisable in its entirety if (i) the Optionee has
attained age 66 as of the effective date of the Optionee’s Special Retirement
and (ii) the effective date of the Optionee’s Special Retirement occurs on or
after January 1, 2021. If the Optionee ceases to be employed by the Employers
and Affiliates by reason of Special Retirement and either (i) the Optionee has
not attained age 66 as of the effective date of the Optionee’s Special
Retirement or (ii) the effective date of the Optionee’s Special Retirement
occurs before January 1, 2021, the Option shall be exercisable only to the
extent it is exercisable on the effective date of the Optionee’s Special
Retirement. The Option, to the extent then exercisable, may be exercised by the
Optionee (or the Optionee’s Legal Representative) for a period of 12 months
after the effective date of the Optionee’s Special Retirement or until the
Expiration Date, whichever period is shorter. If the Optionee shall die within
such exercise period, the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee, to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending on the later of (i) the last day of such exercise period and (ii) the 180
day anniversary of the Optionee’s death (but in no event later than the
Expiration Date). For purposes of this Award Agreement, “Special Retirement”
shall mean an Optionee’s termination of employment with the Employers and
Affiliates on or after the later of (i) the Optionee’s attainment of age 62 and
(ii) the Optionee’s Early Retirement Date or Normal Retirement Date, as such
terms are defined in the Telephone and Data Systems, Inc. Pension Plan.


(d) Retirement. If the Optionee ceases to be employed by the Employers and
Affiliates by reason of Retirement (as defined below), the Option immediately
shall become exercisable in its entirety if (i) the Optionee has attained age 66
as of the effective date of the Optionee’s Retirement and (ii) the effective
date of the Optionee’s Retirement occurs on or after January 1, 2021. If the
Optionee ceases to be employed by the Employers and Affiliates by reason of
Retirement and either (i) the Optionee has not attained age 66 as of the
effective date of the Optionee’s Retirement or (ii) the effective date of the
Optionee’s Retirement occurs before January 1, 2021, the Option shall be
exercisable only to the extent it is exercisable on the effective date of the
Optionee’s Retirement. The Option, to the extent then exercisable, may be
exercised by the Optionee (or the Optionee’s Legal Representative) for a period
of 90 days after the effective date of the Optionee’s Retirement or until the
Expiration Date, whichever period is shorter. If the Optionee shall die within
such exercise period, the Option shall be exercisable by the beneficiary or
beneficiaries duly designated by the Optionee, to the same extent the Option was
exercisable by the Optionee on the date of the Optionee’s death, for a period
ending on the earlier of (i) the 180 day anniversary of the Optionee’s death and
(ii) the Expiration Date. For purposes of this Award Agreement, “Retirement”
shall mean an Optionee’s termination of employment with the Employers and
Affiliates on or after the Optionee’s attainment of age 65 that does not satisfy
the definition of “Special Retirement” set forth in Section 1.1(c).





--------------------------------------------------------------------------------







(e) Resignation with Prior Consent of the Board. If the Optionee ceases to be
employed by the Employers and Affiliates by reason of the Optionee’s resignation
of employment with the prior consent of the board of directors of such
Optionee’s Employer (as evidenced in the Employer’s minute book), the Option
shall be exercisable only to the extent it is exercisable on the effective date
of the Optionee’s resignation, and may be exercised by the Optionee (or the
Optionee’s Legal Representative) for a period of 90 days after such effective
date or until the Expiration Date, whichever period is shorter. If the Optionee
shall die within such exercise period, the Option shall be exercisable by the
beneficiary or beneficiaries duly designated by the Optionee, to the same extent
the Option was exercisable by the Optionee on the date of the Optionee’s death,
for a period ending on the earlier of (i) the 180 day anniversary of the
Optionee’s death and (ii) the Expiration Date.


(f) Death. If the Optionee ceases to be employed by the Employers and Affiliates
by reason of death, the Option immediately shall become exercisable in its
entirety, and may be exercised by the beneficiary or beneficiaries duly
designated by the Optionee for a period ending on the earlier of (i) the 180 day
anniversary of the Optionee’s death and (ii) the Expiration Date.


(g) Other Termination of Employment. If the Optionee ceases to be employed by
the Employers and Affiliates for any reason other than Disability, Special
Retirement, Retirement, resignation of employment with the prior consent of the
board of directors of the Optionee’s Employer (as evidenced in the Employer’s
minute book) or death, the Option shall be exercisable only to the extent it is
exercisable on the effective date of the Optionee’s termination of employment,
and may be exercised by the Optionee (or the Optionee’s Legal Representative)
for a period of 30 days after the effective date of the Optionee’s termination
of employment or until the Expiration Date, whichever period is shorter. If the
Optionee shall die within such exercise period, the Option shall be exercisable
only to the extent it is exercisable on the date of death and may be exercised
by the beneficiary or beneficiaries duly designated by the Optionee for a period
ending on the earlier of (i) the 180 day anniversary of the Optionee’s death and
(ii) the Expiration Date. Notwithstanding subsections (c) and (d) of this
Section 1.1 and any other provision in this Award Agreement to the contrary, if
the Optionee ceases to be employed by the Employers and Affiliates on account of
the Optionee’s negligence or willful misconduct, in each case as determined by
the Company in its sole discretion, the Option shall terminate immediately upon
such termination of employment.


(h) Expiration of Option during Blackout Period. If the Option shall expire
under any of subsections (b) through (g) of this Section 1.1 during a period
when the Optionee and family members or other persons living in the household of
such persons are prohibited from trading in securities of the Company pursuant
to the Telephone and Data Systems, Inc. Policy Regarding Insider Trading and
Confidentiality (or any successor policy thereto) (a “Blackout Period”), the
period during which the Option is exercisable shall be extended to the date that
is 30 days after the date of the termination of the Blackout Period (but in no
event later than the Expiration Date).


(i) Expiration of Option during Suspension Period. If the Option shall expire
under any of subsections (b) through (g) of this Section 1.1 during a period
when the exercise of the Option would violate applicable securities laws (a
“Suspension Period”), the period during which the Option is exercisable shall be
extended to the date that is 30 days after the date of the termination of the
Suspension Period (but in no event later than the Expiration Date).


1.2. Termination of Option and Forfeiture of Option Gain upon Competition,
Misappropriation, Solicitation or Disparagement. (a) Notwithstanding any other
provision herein, if the Optionee engages in (i) Competition (as defined in this
Section 1.2 below), (ii) Misappropriation (as defined in this Section 1.2
below), (iii) Solicitation (as defined in this Section 1.2 below), or (iv)
Disparagement (as defined in this Section 1.2 below), in each case as determined
by the Company in its sole discretion, then (i) as of the date of such
Competition, Misappropriation, Solicitation, or Disparagement, the Option
granted pursuant to this Award Agreement immediately shall terminate and thereby
be forfeited to the extent it has not been exercised and (ii) the Optionee shall
pay the Company, within five business days of receipt by the Optionee of a
written demand therefore, an amount in cash determined by multiplying the number
of shares of Common Stock purchased pursuant to each exercise of the Option
within the twelve months immediately preceding such Competition,
Misappropriation, Solicitation, or Disparagement (without reduction for any
shares of Common Stock delivered or withheld by the Optionee pursuant to Section
1.3 or 2.4) by the difference between (i) the Fair Market Value of a share of
Common Stock on the date of such exercise and (ii) the Grant Price. The Optionee
acknowledges and agrees that the Option, by encouraging stock ownership and
thereby increasing an employee’s proprietary interest in the Company’s success,
is intended as an incentive to participating employees to remain in the employ
of the Company or an Affiliate. The Optionee acknowledges and agrees that this
Section 1.2(a) is therefore fair and reasonable, and not a penalty.


(b) The Optionee may be released from the Optionee’s obligation under this
Section 1.2 only if and to the extent the Committee determines in its sole
discretion that such release is in the best interests of the Company.


(c) The Optionee agrees that by accepting this Award Agreement the Optionee
authorizes the Employers and any Affiliate to deduct any amount owed by the
Optionee pursuant to Section 1.2(a) from any amount payable by the Employers or
any Affiliate to the Optionee, including, without limitation, any amount payable
to the Optionee as salary, wages, vacation pay or bonus. The Optionee further
agrees to execute any documents at the time of setoff required by the Employers
and any Affiliate in order to effectuate the setoff. This right of setoff shall
not be an exclusive remedy (the Employer shall be entitled to any other remedy
permitted under applicable law) and an Employer’s or an Affiliate’s election not
to exercise this right of setoff with respect to any amount payable to the
Optionee shall not constitute a waiver of this right of setoff with respect to
any other amount payable to the Optionee or any other remedy. Should the
Employers and/or any Affiliate institute a legal action against the Optionee to
recover the amounts due, the Optionee agrees to reimburse the Employers and/or
any Affiliate for their reasonable attorneys’ fees and litigation costs incurred
in recovering such amounts from the Optionee.







--------------------------------------------------------------------------------





For the purposes of this Award Agreement, “Competition” shall mean that the
Optionee, directly or indirectly, individually or in conjunction with any
Person, during the Optionee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf (i) has contact with
any customer of an Employer or Affiliate or with any prospective customer which
has been contacted or solicited by or on behalf of an Employer or Affiliate for
the purpose of soliciting or selling to such customer or prospective customer
the same or similar (such that it could substitute for) product or service
provided by an Employer or Affiliate during the Optionee’s employment with the
Employers and the Affiliates; or (ii) becomes employed in the business or
engages in the business of providing wireless, telephone, broadband or
information technology products or services in any county or county contiguous
to a county in which an Employer or Affiliate provided such products or services
during the Optionee’s employment with the Employers and the Affiliates or had
plans to do so within the twelve month period immediately following the
Optionee’s termination of employment.


For the purposes of this Award Agreement, “Misappropriation” shall mean that the
Optionee (i) uses Confidential Information (as defined below) for the benefit of
anyone other than the Employers or an Affiliate, as the case may be, or
discloses the Confidential Information to anyone not authorized by the Employers
or an Affiliate, as the case may be, to receive such information; (ii) upon
termination of employment, makes any summaries of, takes any notes with respect
to, or memorizes any Confidential Information or takes any Confidential
Information or reproductions thereof from the facilities of the Employers or an
Affiliate, or (iii) upon termination of employment or upon the request of the
Employers or an Affiliate, fails to return all Confidential Information then in
the Optionee’s possession. For the avoidance of doubt, “Misappropriation” does
not include disclosure of Confidential Information to a governmental regulatory
agency, such as the U.S. Securities and Exchange Commission, provided that the
Optionee informs the agency that the Employers and/or Affiliates deem the
information to be confidential. “Confidential Information” shall mean any
confidential and proprietary drawings, reports, sales and training manuals,
customer lists, computer programs, and other material embodying trade secrets or
confidential technical, business, or financial information of the Employers or
an Affiliate.


For the purposes of this Award Agreement, “Solicitation” shall mean that the
Optionee, directly or indirectly, individually or in conjunction with any
Person, during the Optionee’s employment with the Employers and the Affiliates
and for the twelve months after the termination of that employment for any
reason, other than on any Employer’s or Affiliate’s behalf, solicits, induces or
encourages (or attempts to solicit, induce or encourage) any individual away
from any Employer’s or Affiliate’s employ or from the faithful discharge of such
individual’s contractual and fiduciary obligations to serve the Employers’ and
Affiliates’ interests with undivided loyalty.


For the purposes of this Award Agreement, “Disparagement” shall mean that the
Optionee has made a material statement (whether oral, written or electronic) to
any Person other than to an officer of an Employer or an Affiliate that
disparages or demeans the Employers, any Affiliate, or any of their respective
owners, directors, officers, employees, products or services. For the avoidance
of doubt, “Disparagement” does not include making truthful statements to any
governmental regulatory agency or to testimony in any legal proceeding.


1.3. Method of Exercise. The Option may be exercised by the holder of the Option
(1) by giving written notice or notice by electronic means approved by the
Company to the Senior Vice President-Human Resources of the Company (or such
other Person as may be designated by the Senior Vice President-Human Resources)
specifying the number of whole shares of Common Stock to be purchased and by
accompanying such notice with payment therefor in full (unless another
arrangement for such payment which is satisfactory to the Company has been made)
and (2) by executing such documents and taking any other actions as the Company
may reasonably request. Payment made be made either (i) in cash, (ii) by
delivery (either actual delivery or by attestation procedures established by the
Company) of previously-owned whole shares of Common Stock having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (iii) by authorizing the
Company to withhold whole shares of Common Stock which otherwise would be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable by reason of such
exercise, (iv) in cash by a broker-dealer acceptable to the Company to whom the
holder has submitted an irrevocable notice of exercise or (v) by a combination
of (i), (ii) and (iii). No share of Common Stock shall be delivered until the
full purchase price therefor and the withholding taxes thereon have been paid
(or arrangement has been made for such payment to the Company’s satisfaction).


2.    Additional Terms and Conditions of Option.


2.1. Option subject to Acceptance. The Option shall become null and void unless
the Optionee accepts this Award Agreement electronically by utilizing the
Optionee’s Company on-line account with Solium Capital, which is accessed at
www.solium.com/login.


2.2. Nontransferability of Option. The Option may not be transferred other than
(i) to a beneficiary upon the Optionee’s death (as designated on a beneficiary
designation form prescribed by the Company or pursuant to the terms of the Plan,
and which may be designated on both a primary and contingent basis) or (ii) in
the case of an Optionee who is an officer of the Company or any Affiliate, by
gift by the Optionee to a Permitted Transferee. Except as permitted by the
foregoing, the Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights hereunder shall
immediately become null and void.





--------------------------------------------------------------------------------







By accepting the Option, the Optionee agrees that if all beneficiaries
designated on a beneficiary designation form prescribed by the Company
predecease the Optionee or, in the case of corporations, partnerships, trusts or
other entities which are designated beneficiaries, are terminated, dissolved,
become insolvent or are adjudicated bankrupt prior to the date of the Optionee’s
death, or if the Optionee fails to properly designate a beneficiary on a
beneficiary designation form prescribed by the Company (including by failure to
return such form to the appropriate Company representative during the Optionee’s
lifetime), then the Optionee hereby designates the following Persons in the
order set forth herein as the Optionee’s beneficiary or beneficiaries: (i) the
Optionee’s spouse, if living, or if none, (ii) the Optionee’s then living
descendants, per stirpes, or if none, (iii) the Optionee’s estate.


2.3. Agreement by Optionee. As a condition precedent to any exercise of the
Option, the holder shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of shares of Common Stock and, in connection therewith, shall execute
any documents which the Committee shall in its sole discretion deem necessary or
advisable.


2.4. Withholding Taxes. (a) As a condition precedent to any issuance or delivery
of shares of Common Stock upon exercise of the Option, the holder shall, upon
request by the Company, pay to the Company in addition to the purchase price of
the shares of Common Stock, such amount as the Company may be required, under
all applicable federal, state, local or other laws or regulations, to withhold
and pay over as income or other withholding taxes (the “Required Tax Payments”)
with respect to such exercise of the Option. If the holder shall fail to advance
the Required Tax Payments after request by the Company, the Company or any
Affiliate may, in its discretion, deduct any Required Tax Payments from any
amount then or thereafter payable by the Company or such Affiliate to the
holder.


(b) The holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company, (2) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously-owned whole shares of
Common Stock, the Fair Market Value of which shall be determined as of the date
the obligation to withhold or pay taxes first arises in connection with the
Option (the “Tax Date”), (3) authorizing the Company to withhold whole shares of
Common Stock which would otherwise be delivered to the holder upon exercise of
the Option, the Fair Market Value of which shall be determined as of the Tax
Date, (4) a cash payment by a broker-dealer acceptable to the Company to whom
the holder has submitted an irrevocable notice of exercise or (5) any
combination of (1), (2) and (3). Shares of Common Stock to be delivered or
withheld may not have an aggregate Fair Market Value in excess of the minimum
amount of the Required Tax Payments. The Optionee hereby authorizes the Company
to deduct any amount of unpaid Required Tax Payments from any amount payable by
the Company or any Affiliate to the Optionee, including without limitation any
amount payable to the Optionee as salary or wages. The Optionee agrees that this
authorization with respect to deductions from future amounts payable may be
reauthorized via electronic means determined by the Company. The Optionee may
revoke this authorization by written notice to the Company prior to any such
deduction. No share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full (or arrangement has been made for such
payment to the Company’s satisfaction).


2.5. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation or any successor or replacement accounting
standard) that causes the per share value of shares of Common Stock to change,
such as a stock dividend, stock split, spinoff, rights offering or
recapitalization through an extraordinary cash dividend, the number and class of
shares subject to the Option and the Grant Price shall be appropriately adjusted
by the Committee, such adjustment to be made in accordance with section 409A of
the Code. In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such adjustment described in the foregoing sentence
may be made as determined to be appropriate and equitable by the Committee to
prevent dilution or enlargement of rights of the Optionee. In either case, the
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.


2.6. Change in Control.
(a) Notwithstanding any provision of the Plan or any other provision of this
Award Agreement, in the event of a Change in Control, the Board (as constituted
prior to such Change in Control) may in its discretion, but shall not be
required to, make such adjustments to the Option as it deems appropriate,
including, without limitation:
(1) causing the Option to become exercisable in whole or in part, either
immediately or upon a subsequent termination of employment; and/or


(2) substituting for some or all of the shares of Common Stock subject to the
Option, the number and class of shares into which each outstanding share of
Common Stock shall be converted pursuant to such Change in Control, with an
appropriate and equitable adjustment to the Option as determined by the Board
(as constituted prior to such Change in Control) in accordance with the
methodology set forth in Section 2.5; and/or





--------------------------------------------------------------------------------







(3) requiring that the Option, in whole or in part, be surrendered to the
Company by the holder, and be immediately cancelled by the Company, and
providing for the holder to receive (i) a cash payment in an amount equal to the
number of shares of Common Stock then subject to the portion of the Option
surrendered, to the extent the Option is then exercisable or becomes exercisable
pursuant to this Section 2.6(a), multiplied by the excess, if any, of the Fair
Market Value of a share of Common Stock as of the date of the Change in Control,
over the Grant Price, (ii) shares of capital stock of the corporation resulting
from or succeeding to the business of the Company pursuant to such Change in
Control, or a parent corporation thereof, having a fair market value not less
than the amount determined under clause (i) above; or (iii) a combination of the
payment of cash pursuant to clause (i) above and the issuance of shares pursuant
to clause (ii) above.


(b) For purposes of the Plan and this Award Agreement, “Change in Control” shall
mean:


(1) the acquisition by any Person, including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13(d)(3) promulgated under the Exchange Act, of the then
outstanding securities of the Company (the “Outstanding Voting Securities”) (x)
having sufficient voting power of all classes of capital stock of the Company to
elect at least 50% or more of the members of the Board or (y) having 50% or more
of the combined voting power of the Outstanding Voting Securities entitled to
vote generally on matters (without regard to the election of directors),
excluding, however, the following: (i) any acquisition directly from the Company
or an Affiliate (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege, unless the security being so
exercised, converted or exchanged was acquired directly from the Company or an
Affiliate), (ii) any acquisition by the Company or an Affiliate, (iii) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate, (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 2.6(b), or (v) any acquisition by the
following Persons: (A) LeRoy T. Carlson or his spouse, (B) any child of LeRoy T.
Carlson or the spouse of any such child, (C) any grandchild of LeRoy T. Carlson,
including any child adopted by any child of LeRoy T. Carlson, or the spouse of
any such grandchild, (D) the estate of any of the Persons described in clauses
(A)-(C), (E) any trust or similar arrangement (including any acquisition on
behalf of such trust or similar arrangement by the trustees or similar Persons)
provided that all of the current beneficiaries of such trust or similar
arrangement are Persons described in clauses (A)-(C) or their lineal
descendants, or (F) the voting trust which expires on June 30, 2035, or any
successor to such voting trust, including the trustees of such voting trust on
behalf of such voting trust (all such Persons, collectively, the “Exempted
Persons”);
(2) individuals who, as of March 19, 2020, constituted the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company after March
19, 2020, whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board;
(3) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”), excluding, however, a Corporate Transaction pursuant
to which (i) all or substantially all of the Persons who are the beneficial
owners of the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, (x) sufficient voting
power to elect at least a majority of the members of the board of directors of
the corporation resulting from the Corporate Transaction and (y) more than 50%
of the combined voting power of the outstanding securities which are entitled to
vote generally on matters (without regard to the election of directors) of the
corporation resulting from such Corporate Transaction (including in each of
clauses (x) and (y), without limitation, a corporation which as a result of such
transaction owns, either directly or indirectly, the Company or all or
substantially all of the Company’s assets), in substantially the same
proportions relative to each other as the shares of Outstanding Voting
Securities are owned immediately prior to such Corporate Transaction, (ii) no
Person (other than the following Persons: (v) the Company or an Affiliate, (w)
any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, (x) the corporation resulting from such Corporate
Transaction, (y) the Exempted Persons, and (z) any Person which beneficially
owned, immediately prior to such Corporate Transaction, directly or indirectly,
50% or more of the Outstanding Voting Securities) will beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding securities of such corporation entitled to vote generally on matters
(without regard to the election of directors) and (iii) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction; or
(4) approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.
2.7. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, such shares will not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.





--------------------------------------------------------------------------------







2.8. Delivery of Shares. Upon the exercise of the Option, in whole or in part,
the Company shall, subject to Section 2.4, deliver or cause to be delivered the
shares of Common Stock purchased against full payment therefor. The holder of
the Option shall pay all original issue or transfer taxes and all fees and
expenses incident to such delivery, unless the Company in its discretion elects
to make such payment.


2.9. Option Confers No Rights as Stockholder. The holder of the Option shall not
be entitled to any privileges of ownership with respect to shares of Common
Stock subject to the Option unless and until such shares are purchased and
delivered upon an exercise of the Option and the holder becomes a stockholder of
record with respect to such delivered shares.


2.10. Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of the Option reserve and keep available, either in
its treasury or out of its authorized but unissued shares of Common Stock, the
full number of shares subject to the Option from time to time.


2.11. Option subject to Clawback. The Option and any shares of Common Stock
delivered pursuant to the Option are subject to forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.


3.    Miscellaneous Provisions.
3.1. Option Confers No Rights to Continued Employment or Service. In no event
shall the granting of the Option or the acceptance of this Award Agreement and
the Option by the Optionee give or be deemed to give the Optionee any right to
continued employment by or service with any Employer or any subsidiary or
affiliate of an Employer.


3.2. Decisions of Committee. The Committee or its delegate shall have the right
to resolve all questions which may arise in connection with the Option or its
exercise. Any interpretation, determination or other action made or taken by the
Committee or its delegate regarding the Option, the Plan, this Award Agreement
or the Award Summary shall be final, binding and conclusive.


3.3. Award Agreement and Award Summary subject to the Plan. This Award Agreement
and the Award Summary are subject to the provisions of the Plan and shall be
interpreted in accordance therewith. The Optionee hereby acknowledges receipt of
a copy of the Plan.


3.4. Successors. This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any Person or Persons
who shall acquire any rights hereunder in accordance with this Award Agreement
or the Plan.


3.5. Notices. All notices, requests or other communications provided for in this
Award Agreement shall be made in writing either (a) by actual delivery to the
party entitled thereto, (b) by mailing in the United States mails to the last
known address of the party entitled thereto, via certified or registered mail,
postage prepaid and return receipt requested, (c) by telecopy with confirmation
of receipt or (d) by electronic mail, utilizing notice of undelivered electronic
mail features. The notice, request or other communication shall be deemed to be
received (a) in the case of delivery, on the date of its actual receipt by the
party entitled thereto, (b) in the case of mailing by certified or registered
mail, five days following the date of such mailing, (c) in the case of telecopy,
on the date of confirmation of receipt or (d) in the case of electronic mail, on
the date of mailing, but only if a notice of undelivered electronic mail is not
received.


3.6. Governing Law. The Option, this Award Agreement and the Award Summary, and
all determinations made and actions taken pursuant thereto and hereto, to the
extent otherwise not governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without regard to principles of conflicts of laws.


TELEPHONE AND DATA SYSTEMS, INC.
 
 
By:
 
 
LeRoy T. Carlson, Jr.
 
President and CEO








--------------------------------------------------------------------------------





Accept grant electronically in Shareworks by Morgan Stanley account.


IMPORTANT NOTICE--PLEASE READ


You must have a beneficiary designation form on file submitted in hard copy
form to:


TDS Madison Compensation Department or TDS Telecom Compensation Department


The form may be printed from your Shareworks by Morgan Stanley account under the
“Documents” tab. You also may elect at any time to change a
previously-designated beneficiary for your equity awards by completing and
submitting a new beneficiary designation form.






